    Case 1:19-cv-00345-JAW Document 12 Filed 05/27/20 Page 1 of 3                      PageID #: 55



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

ROWE PALMER,                )
                            )
         Petitioner,        )
                            )
    v.                      )                          No. 1:19-cv-00345-JAW
                            )
WARDEN, MAINE STATE PRISON, )
                            )
         Respondent.        )

        ORDER AFFIRMING THE RECOMMENDED DECISION OF THE
                       MAGISTRATE JUDGE

         On July 1, 2019, 1 Rowe Palmer filed a petition for writ of habeas corpus under

28 U.S.C. § 2254, arguing that the Court should vacate his conviction for operating

under the influence of intoxicants and aggravated assault because the trial court

improperly denied his motion to suppress evidence of a warrantless blood test. Pet.

at 1-2. The Attorney General for the state of Maine (Attorney General) filed a motion

to dismiss the § 2254 petition on August 19, 2019. Resp’t’s Mot. to Dismiss Pet. for

Write of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 3). On September 16,

2019, Mr. Palmer filed a reply, which also contained a motion to stay his federal

petition while he pursued state remedies on additional claims. Pet’r’s Answer to

Resp’t’s Mot. to Dismiss His 28 U.S.C. § 2254 Habeas Corpus Writ (ECF No. 5).



1        Though the docket reflects that this petition was not docketed until July 24, 2019, the prison
mailbox rule controls the date of filing of incarcerated individuals’ filings under 28 U.S.C.§ 2254. See
Morales-Rivera v. United States, 184 F.3d 109, 109-10 (1st Cir. 1999) (holding that the prison mailbox
rule applies to motions under 28 U.S.C. § 2254). Mr. Palmer’s petition includes a declaration stating
that it was placed in the prison mailing system on July 1, 2019. Pet. Under 28 U.S.C. § 2254 for Writ
of Habeas Corpus by Person in State Custody at 14 (ECF No. 1) (Pet.). While Mr. Palmer’s later filings
in this case do not include declarations, Mr. Palmer dates each one before his signature, and the Court
adopts these dates as the dates of filing for the purpose of this Order.
Case 1:19-cv-00345-JAW Document 12 Filed 05/27/20 Page 2 of 3         PageID #: 56



      On October 8, 2019, the Attorney General filed a status report concerning the

filing date of Mr. Palmer’s state petition for post-conviction review. Status Report

(ECF No. 6). Mr. Palmer responded to the status report on December 6, 2019. Pet’r’s

Resp. to Habeas Corpus Status Report (ECF No. 7). On January 31, 2020, the United

States Magistrate Judge filed an order reserving ruling on the motion to stay. Order

on Mot. to Stay ECF No. 8). Mr. Palmer filed an additional request for a stay on

February 17, 2020. Pet’r’s Req. for Stay ECF No. 9).

      On March 18, 2020, the Magistrate Judge filed with the Court his

Recommended Decision, in which he recommended that the Court dismiss Mr.

Palmer’s petition without prejudice. Recommended Decision on 28 U.S.C. § 2254

Petition (ECF No. 10) (Recommended Decision). The Magistrate Judge also denied

Mr. Palmer’s motion for a stay. Id.; Order Denying Mot. to Stay (ECF No. 11). Mr.

Palmer did not object to the Recommended Decision.

      Although Mr. Palmer waived his right to de novo review by not objecting to the

Recommended Decision, the Court reviewed and considered the Magistrate Judge’s

Recommended Decision, together with the entire record; the Court has made a de

novo determination of all matters adjudicated by the Magistrate Judge’s

Recommended Decision; and the Court concurs with the recommendations of the

United States Magistrate Judge for the reasons set forth in his Recommended

Decision, and determines that no further proceeding is necessary.

      1.     The Court AFFIRMS the Recommended Decision of the Magistrate
            Judge (ECF No. 10).

      2.    The Court DISMISSES WITHOUT PREJUDICE Mr. Palmer’s Petition


                                         2
Case 1:19-cv-00345-JAW Document 12 Filed 05/27/20 Page 3 of 3       PageID #: 57



            Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State
            Custody (ECF No. 1).

      3.    The Court DENIES a certificate of appealability pursuant to Rule 11 of
            the Rules Governing Section 2254 Cases.

      SO ORDERED.

                               /s/ John A. Woodcock, Jr.
                               JOHN A. WOODCOCK, JR.
                               UNITED STATES DISTRICT JUDGE

Dated this 27th day of May, 2020




                                        3
